        Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 1 of 14




                                                    EXHIBIT A1



SMITH (caller):           How can I help you

CONWAY (plaintiff) Uh, you said your name was Mr. smith

Christopher smith yes Christopher Smith.2

C:      Well I mean for over uh at least two years now I've been going back and forth with recruiters or

talent acquisition staff at health first regarding positions initially they had reached out to me directly for

supervisory role positions I have previously held director and supervisory roles in other mops these last

couple years I've been in law school so I haven't really been actively looking full time for work and then

I was told by Miss McCredie to reach out to the email careers at health first if there was a special request

for an accommodation I did that and shortly after I did that in 2018 I just stopped receiving any emails

phone calls requests whatsoever yeah so Mrs. McCredie didn't work here in 2017 or 18 so it definitely

wasn't her we've had the same applicant tracking system that time stamps every action that every

candidate takes that Mrs. all government contractors do you went to law school I'm sure you guys have

reviewed that now



1
    This transcript was auto generated by YouTube based on the video available at
https://tinyurl.com/2vd822rw. These statements are about 90% correct and the audio of the recording
will govern, subject to modification that will likely not be disputed by the parties in any material respect.
The photos within the video are not for anything other than to allow the tape to be placed on YouTube
(generated by iMovie) for the purposes of understanding the TONE and DEMEANOR of both Messrs.
Smith and Conway, in addition to prove what was disputed at the EEOC can no longer be disputed. For
what it is worth, the copyrights are owned by Gregory Antollino and the Estate of Verda Irene Lynn,
(Gregory Antollino, Executor). In the case of the single photo of an array of Picassos, they are offered
under the doctrine of fair use, and, upon information and belief, are available to photograph in some
Nunnery in the South of France, according to information conveyed to Verda I. Lynn. If the Picasso
Estate disagrees, it will let me know. The images of people are used under the doctrine of fair use. No
money will be made by the images themselves. Rather, the images are placed into the iMovie video as
essential to convey the audio, and just for fun. Should any person or institution object to the portrayal
of an image shown, she, he or it may contact Gregory Antollino at greg@gregshots.com. Such images
will not be sold and were taken with the implicit consent of the person or institution. Nevertheless, any
objection to use of any image shall be honored and removed with ease. The audio will not, however,
and it was recorded by Patrick Conway in New York, wherein recordings are governed by one-party
consent. In said audio, Christopher Smith indicates he is “in the office,” which might be a lie, however,
if so, Smith indicated he was “in the office” mulling around the five floors at 100 Church Street.
2
   Because the perfect is the enemy of the good, Plaintiff will attempt to break up the transcript in
paragraphs as best he can. Who the speaker is should be evident in context. However, the audio makes
clear the difference between the two voices, and the audio controls for the purposes of this pleading.


                                                                                                           1
        Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 2 of 14




S:      I have two positions that you've applied to in the last 48 hours that Mrs. it these are the only two

positions in the last two and a half years that our system says you've applied to sure let me just stop you

let me just stop you for a moment so you made a statement that Miss McCredie never worked there in

2018.

C:      I never said 17. I'm looking at an email from December 2000. she started in December of 2018.

S:      right I'm sorry I thought you said 2017. no no but you just said that she didn't work for health first

in 2017 or 18. 2017 is correct yeah she worked here for what three weeks uh no 24 days I'm looking at it

right now in 2018. well you're talking about timestamps you asked me what was the timeline of

communication timestamps in our system and I'm telling you that on December 11 2018 we had an email

exchange for a position

        I had a direct email exchange with Miss McCredie great and she told you to apply for a position

she sent me an open position correct yes what was that position her email said in the email

        I don't I don't have it in front of me it was a nurse it was either nurse care manager or assessment

nurse I'm not sure okay no I I if if we really want to get I went to law school also so I'm I want to make

sure if we're going to be talking about documentation and that we're and you want details from me I I'm

just I'm going to expect the same details from you it Mrs. just you know fair fair um sure so so you just

you I want to make sure if Mrs. McCredie missed okay so I mean we're just starting off on the wrong

foot because you're telling me she didn't work there in 2018 I mean three weeks is three weeks if I have

an email from 2018 do you apply to the position yes okay so you have the email great if you could let me

know which position that was because here Mrs.

        our system goes back two and a half years from now almost three years from today and it says

specifically you've applied to two jobs and both of those has been within the last 48 hours those are the

only two positions that patrick conway with your email your address your your your resume has applied

to so that Mrs. what I'm trying to get to the bottom of if you applied to a position that she sent you in

December I want to make sure okay one is there a systems problem on our end that we need to fix two if



                                                                                                 2
         Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 3 of 14




you didn't apply okay great let Mrs. let’s talk about that and three I want to make sure that we have all of

our ducks in a row if you're looking for something specific and an opportunity that we have and we're

looking at candidates we talk to people all day every day we want the best and the brightest and if you

are one of those people for one of these jobs absolutely we want to talk to you so I don't want to leave

any stone unturned that Mrs. the goal of this conversation so she sent you an email for probably an

assessment nurse position because that Mrs. probably what she started with back in december if I

remember correctly which is a field-based nursing role and if you applied I don't see it in our system and

that Mrs. what I want to get to the bottom up

         first I guess in 2018 and previously I wasn't aware of how your system worked I don't work at or

for your company so when a recruiter reaches out to me and says let’s talk on the phone send me your

email directly I have director level positions available to a lay person who hasn't gone through your

onboarding they may see that as oh a talent acquisition manager is requesting my direct resume and is

calling me and we're discussing open positions so I apologize if I'm not time stamped in the system prior

to to today but maybe that Mrs. a confusion on you know the part of yeah

         well I don't I mean she would ask you to apply we ask everybody to apply whether we contact

you you contact us however works being a government contractor we're obligated by government

compliance the occp us department of labor well you're making it to law school you know all this stuff

with all the details no I I love boring details because several statements I love the boring I I love the

details it'

          Mrs. just that I hate to keep stopping you but several of the statements you're making are not

what happened and I'm just looking at this from an outside person well first you said that she didn't work

there in 2018 and she did you said it would be impossible for me to have an email exchange I Misspoke

okay sorry no no I just I just we're talking about boring details so I you know I may have made a mistake

with believing that talking to a recruiter and sending a resume directly but again to follow up directly




                                                                                                3
          Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 4 of 14




into it but okay so to follow up your second part of that statement was that she would have invited you

to apply online and I'm telling you that that Mrs.

          also incorrect if you want to go back over the emails I exchanged with her the conversation the

conversation was not you know please apply online I mean I can read it to you it’s we do we have director

level positions of management available if this is something that interests you let me know and I look

forward to your reply I replied yes I'm interested with an email look I I'm not I'm at fault I guess now

was there any follow-up after that because that I'm trying to get the change because again

          there's. a couple things I want to do here if there’s a hole in our process we want to fix it if there’s

an opportunity for learning for Miss mccready I want to be able to find it I've been doing this for 22 years

yeah this is what I do so I I I want to make sure I get to the bottom of what potentially if anything went

wrong what went wrong so the impetus of this exchange was that I received another email from from a

woman evelyn uh tubbs I believe I can look up her name I'm not sure her full name is correct she’s one

of our and then she re she emailed you directly to your personal email or through linkedin or was it

another social media forum

          I mean if you want specifics just give me a second to look it up evelyn tubins reached out to me

on may 13th uh directly to my personal email okay good sometime in 2018-19 I think it feels like your

system changed where uh I started being contacted by the main talent acquisition network or something

like that and for years it had always been somebody would contact me directly if there was an open

position or something like that so I don't know if the system changed but I've never been that familiar

with it

          I've never worked I've been here now almost a year we have the same system if you're referring

to technology system our process um is pretty much eaten before I got here recruiters were directly

contacting candidates both internally and externally so I mean from that perspective yeah there’s been

some tweets here and there to the process but no major like structural changes as to maybe agencies reach

out to you before maybe with search firms too a lot of search firms reach out to candidates and try and



                                                                                                     4
        Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 5 of 14




sell them to us which is another whole other conversation but has nothing to do with this um so I mean

you could have been contacted a number of different ways but I would say over the course of the last

year it’s pretty much been the same so that much I can vouch for prior to 2018

        I really I apologize I can't because I wasn't here okay I mean I just I'm just trying to give you a

timeline where I I've never heard from talent acquisition and this past year I've been getting emails

directly from health first talent acquisition so I mean in any event with a conversation with Miss mccready

and you know health first had started with the positions that I was looking for she reached out to me and

and I said I'd be looking more for a director or supervisory role and then we discussed uh you know

possible accommodation and then I I sent the emails to the careers because that Mrs. how it says to do it

uh through your process website and then after that I just never heard back from health first again and

then out of the blue it was didn't change it’s just we've added to it so careers is one way to get there

there’s now dozens that Mrs.

        not exactly what I'm what I'm referring to though what I'm referring to is the instruction to send

an email to uh careers at healthfirst.org if there’s a request for an accommodation so that that Mrs. what

I mean it’s listed on your job postings at the bottom of the posting under the ee oc disclaimer blurb and

that Mrs. what I would do when a position came up but that you know yes I did apply to the position

within the last 48 hours and I also followed up with the email because that Mrs. the instructions online

but that Mrs. not what I was instructed to do last year and well in the end of 2018 I was instructed to send

a general email to careers so right so let me ask you this and it was for an assessment was for that that

was the position that Miss mccready had reached out to me for and I communicated back to her I think

you have an old resume here’s my updated resume and the exchange was something like you would be

more you know apt for at least an interview or an application for a higher level not saying that I'd be

guaranteed of course and not saying that a nurse line level staff role is below me it’s just that it’s a position

that I haven't had in a very long time so I I really you know I applied but I never even got an interview

so I just left it at that now moving forward out of the blue I received an email from ms tubins for a work



                                                                                                    5
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 6 of 14




from home position so I thought well maybe this is the compromise for the accommodation it’s it’s fair

it makes sense that maybe you can't have uh an accommodation in the office for someone full time so

this was kind of an indirect offer for hold on one second I'm confused and and I apologize I mean yeah

this sure is in the world of accommodation accommodations for what how to apply with job I'm Missing

something

       what am I Missing do you want me to explain my illness I didn't know that was required first of

all okay so you need a you need a reasonable accommodation I got you that Mrs. all I needed that Mrs.

what I Missed in the beginning of the conversation no problem I I requested an inquiry into a conversation

if it was if it was possible and that Mrs. what you were asking for through the careers and how firsthand

the work correct that was a reasonable company [laughter] you're kind of coming into the sideways and

it sounds like there’s a lot of information going back and forth so you know I'm trying to you know good

you're good so you applied to a couple positions recently you were talking about the initial conversation

you're having with marisa

       right uh regarding a couple of positions available at that time now a lot has changed obviously

between now and then I mean just to let you know we've probably still felt probably as of this morning

we've filled 325 positions this year already just in our clinical services business which looks like you've

applied you applied to two positions recently there which is a good thing we've got a lot going on um no

I mean that that Mrs. that Mrs. all correct and you know again I don't know what information you have

so so let me ask you this let’s cut through all of the what happened with foreign love if you're comfortable

sharing that email again I want to look into our system to make sure there are no holes but resume that I

have is the one thing to apply to you recently you applied to a care manager role of our evergreen positions

which there’s a number of those you're recruiting for we have five different buckets of care managers

and you also applied to I believe it was a resolution specialist I think it was regulatory compliance because

yeah something like that I mean I'm going to look up right now I don't want to I don't need to speak um

but um I know that one’s still in process and being reviewed since you just applied two days ago my



                                                                                                 6
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 7 of 14




recruiter may not even have physically gone through everything yet uh but I can touch face with her this

afternoon that Mrs. managing that looking at your resume it’s impressive you've got you've done a lot so

you've got a background looks like in recruiting also from uh from a partnering compliance perspective

that Mrs. great last week you'll appreciate this I just spent a week with the former head of the ufccp and

the head of the oscc at the compliance conference last week down in naples and yes it was 12 hours three

three 12-hour days of you know it’s nice that they do it every year but you know I mean some of that

stuff from board you awake it’s interesting that you have a legal background and you wound up in the

the talmud I'm a lot more complicated than that I went from close-up pro soccer players drafted out of

college to microbiologists to law school to hr um yes very you don't even get my parents started um I

should be retired according to my father sitting on my boat right now if I went into practice but uh I love

what I do because um at any rate well I mean I think you do you're gonna be graduating well I mean not

great it’s a it’s a stressful time but look I I in full disclosure um I had moved away from law level staff

nursing and was looking to move more towards you know the legal area of of clinical medicine and

nursing but compliance as you probably know yeah as you probably know that the legal field is now

saturated I mean beyond belief and uh

       the majority of job offers I get are still for nursing or nursing related and I'm not you know I'm

not opposed to to get my foot in the door at any organization if if I can do that by way of nursing but you

know my my ceiling uh you know my desire is not to be an assessment nurse or a care manager for and

here’s the reason I'm asking this question I'm very good at what I do right and what I mean by that is let’s

have a conversation let’s you know at the end of the day and please do not take this store away but I

always ask every candidate this no matter whom what do you want to do when you grow up what do you

want what’s your ideal job right now what are you trying to get because that helps me help them so that

way I can get them in the right place we're growing we're evolving we're expanding with our appeals and

grievances group which is could potentially be right up your alley in some way shape or form we're also

looking to add people within different compliance areas clinical quality different things of that nature



                                                                                                7
        Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 8 of 14




which I think your background could potentially especially with the legal background did you ever think

about corporate law that Mrs. my thing but I uh I definitely uh there’s definitely a lot of opportunity there

I think for me I you know I would prefer to be an hmo mco a little more off of compliance more on the

administrative executive operations side litigation right with that yeah you know unless you're you know

a big kind of defense attorney and making some figures a year because you'll just lose your mind um

       I mean I like appeals and grievances I've worked a lot with providers on fraud waste and abuse

I've worked with you know elder care for for hearings and and what not even back when I was a fidelis

before law school so you know right I I guess so what if you basically can help me I'll help you however

I can't I mean that Mrs. my that Mrs. part of my job what I love what I do what appealed to me was the

work from home aspect I mean I don't know if it was right right and that Mrs.

       I just what is the prompting for this phone call was that the email I received back from the

telecommute nurse care manager application was that I'm not qualified for that position well I'm looking

at that right now and yes the reason why you got that automatic system was because a couple of things

one because the last there that Mrs. an evergreen role what companies do with what’s called evergreen

positions when they have more than one to maintain compliance we have one position that Mrs. supposed

to utilize as the central canada pool for all of the positions there were nine positions attached to that they

were all filled we've got other ones on there I can certainly help you get into some conversations um and

if you go back to our career site you'll see that there are others now there’s other there’s as I mentioned

earlier in the call we had different buckets within our um care manager positions and so there’s our

complete care team which is the position that you went into now the complete care team will start doing

field visits what I mean by that is typically our care managers historically the care managers have been

work from home only right so basically they would just be dealing with their members on the phone now

with new government regulations coming at us as an organization each care manager is going to have a

certain number of people that are defined high risk those are the high risk individuals that that care

manager would need to do home visits twice a year so let’s say you had 120 members you were



                                                                                                 8
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 9 of 14




responsible for 20 were defined as high risk you have to make 40 visits a year right to travel to their

homes somewhere in the five boroughs we try to keep people as close to where they live as possible

obviously it makes the most sense um you know we have our fighter team we have our welcome team

we have our medicaid medicare limp ship you know so there’s there’s five different buttons there’s other

positions that are applied now ironically [laughter] and as you know irony can be ironic

       I'm actually meeting with the vp of our care management team uh actually care management has

just a nurse team tomorrow morning your background looking at it I'm not saying that you're not qualified

but it’s not ideal for what they're looking for because they're typically looking for three to five years of

care management experience now yes you're an rn you've got your um in your rn you're licensed in new

york um so it’s interesting that your background could it’s not the traditional fit but um you never know

our welcome team might be more of your album I don't that Mrs. a new team I don't know as much about

it as my recruiter that manages our care management umbrella but I can certainly find out more about it

and what they're really looking for what I was thinking about is all of the other things that are coming

and that have become so our amg group grew leaps and bounds um and we're in the middle of an

expanding finishing the expansion as we speak in the next probably 30 days more specialist letter writers

coordinator support type physicians nothing you'd probably be interested in but I don't know what’s

coming next do you know what I mean somebody with your background that Mrs. got a clinical

background that Mrs. got a compliance background it’s got experience in you know different plans I

mean obviously what you do with fidelis in the uh the mltc area you've got some really good experience

there I need to look into that and see what’s coming next because there could be some way to use your

experience that that Mrs.

       not a direct hit not to call it the uh the the the board game battleship um but it could be good for

where we're going because I don't always like to just look at where we are now what we need now I like

to look and build for the future that Mrs. why I try to spend as much time with our business leaders as

possible so that I can put strategies together my team can try and get one step ahead of the game you



                                                                                                9
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 10 of 14




know what I mean sure so if you don't mind here’s what I would like to do one apologize for any of the

miscommunications back in december as we're moving forward I can I can look into that uh regulatory

position I'm really interested to speak with her because the legal background is something that could be

very interesting to those folks again

       I'm not I work on directly on our executive roles typically director to senior vp type roles um right

now I've got couple of bp and senior vp roles but in looking at this position I want to talk to my recruiter

about this to see if there’s something that could be a fit now they typically are looking for [laughter] amg

or other regulatory related experience but like I said your background’s not typical um it’s interesting

and you know a lot of medicaid medicare law you you understand that aspect of it that is very interesting

to me personally um and I believe there could be some really interesting uh potential opportunities ones

we're not even thinking about just yet all right I mean just just just so I'm clear though that the website

there’s no way of me knowing if a job posting is actually closed or not just just to save my own time in

the future correct well what’s gonna happen is you see you should have received an email stating which

you probably did stating you know at this point you have been selected it’s typically what goes out from

our systems automatically that position and those things do go out of adamant automatically they're

pushed out by the recruiters prior to closing out a job yeah I think my confusion is that if I would have

received an automated email saying this job is no longer open or this position is now closed that might

have been somewhat clearer than the language that says you're not actually qualified for this role they

could have just checked their own box and sent that to you okay I need to dig into that that takes a little

bit more digging technical people to do that and I

       I just want to again I want to make sure that hey nobody’s 100 perfect but we like to be as close

to as we can um but I would like to share your background with a couple of folks as I mentioned I'm

meeting with a couple of leaders this week we've got a lot of our managers in town this week um to see

what we could potentially do with your background and I'm also I'll also speak with my recruiter that

manages all of the care manager buckets and it’s just something to look at because we do a lot within



                                                                                              10
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 11 of 14




medicaid medicare I mean that particular bucket itself where I think your background yeah I I I mean

with full disclosure I I wouldn't be interested in a care manager position unless it was a work from home

position yeah all our care managers are but some of them do go out into the field so what I mean yeah

yeah so okay so it’s definitely something you're looking to be working from home I mean I'm uas and pri

and I have all the certifications but I

        I mean if I could avoid doing the home visits but again you know this is this is not my my dream

job I mean I'm sure I shouldn't be telling a recruiter this but I mean I have to pay my loans and when

somebody reaches out to me and says here are physicians I you know I'd be able to Miss and see what

they're all about exactly okay so let me do that take a look at the career site and search around a little bit

just pull up see what’s open to you there’s a number that goes with each position typically starts with r 0

0. let me look into this regulatory position and see what’s what there and where that is I mean even though

it’s open it could be an interview stage it could be an offer I don't know yet that it’s not updated as

typically these are updated every day every as real time as we can and then I'm going to I should go with

your resume and talk to a couple of folks and see what’s what um because I do I like your complaints

select your compliance and

        obviously I love your legal background I mean that Mrs. always helpful especially in the

compliance arena and let’s see what we can take a look at now hey we may not have any of your dream

jobs right here specifically coming out of law school you're not that Mrs. not what you're looking for

right away right that that Mrs. okay I mean I don't expect to come out of law school as a first year associate

which I am really and walk into an executive role but I would like a position

        I would like a position that channels me somewhere down the line to you know vp and higher and

whatnot which you know I don't care if it’s in them if it’s in the mail room you know I assure you that

wherever I wind up it’s just that I'm looking to avoid corporate law and I'm looking to stay on the clinical

side as much as I can which is basically going through mcos and hmos and so on and so forth fidelis is

now centened so a lot of my old contacts are are shifted it’s it’s a different kind of company now after I



                                                                                                11
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 12 of 14




left fidelis when I consulted I had worked with the smaller agencies which also got you know senior

whole health was absorbed by magellan and so on and so forth so I did a lot of work but things changed

fairly quickly I mean this is the later half of this is my my second and third career my when I first I'm

actually 40 years old I'm I'm not that young even though I run out of school my first career was in finance

and insurance I came out of college I worked at goldman sachs I worked for finance companies for over

10 years and then I switched into healthcare and I got my nursing license you know almost a decade ago

or so so it’s been two or three shifts uh and I'm back kind of at the front door again so it’s a little frustrating

but you know well here’s the thing

        hey people change you know I was a biology chemistry major in college my mom had me

probably go to dental school went and played soccer got a real job my first real job was as a microbiologist

and again I fell into hr accidentally got into employment long compliance I kind of went from there I was

fortunate enough to work for a huge pharmaceutical company that paid for my schoolwork

        it’s an impressive impressive background it is and then I don't mean to come into this

conversation you know sounding like a I have a poor attitude but I've been bounced around a bit it was a

little bit frustrating I can completely understand I get frustrated for lesser things I want to make sure we're

doing things correctly and we're not Missing good talent that Mrs. something that hey just because we

don't have you know the the the ideal three years here two years there er icu

        we're looking for reasons to hire people not to not hire folks and that Mrs. where a lot of

companies make mistakes looking at your background um okay so here’s what I want to do um take a

look at our career site you do that I'm going to speak with a couple people in the morning and then I'll

circle back with you I'm going to send you an email to your conway 718 gmail.com communication that

way you have my direct contact info my phone my office number my cell I'm calling you from my cell

now because I'm running all over the building and it was just the easiest way to contact me we're on five

different floors here in manhattan so uh sometimes it’s just easier to always have yourself with you I

know where you are very well and that way you know we can say okay hey is there going to be a good



                                                                                                    12
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 13 of 14




fit now or in your future or you know maybe I can have some folks just use uh maybe even do a

conversation around hey here’s what’s coming or here’s would you be interested in this type of potential

role you know what I mean I would appreciate a conversation I'm not looking for any magical maneuvers

that just just caught me off guard getting an email that

       I was not qualified I mean you're explaining to me now that that email is auto-generated and it’s

based on a job position that was just yeah sometimes the recruiter is going to definitely we have several

of our email templates I mean we have thousands upon thousands of people applying to our positions it’s

to these applicant tracking systems have been around for 20 years 15 years now that and good ones have

been around for 10 that help us communicate with everybody when they don't need all the minimal

qualifications you check a box sometimes you can check the wrong box and the wrong communication

will go out so if somebody is does have the wherewithal to say hey you know what that doesn't make

sense let me make a phone call

       I'm happy to talk with them about that because we made a mistake somebody checked the wrong

box or for positions closed or cancelled sometimes those emails do go out modern technology is

wonderful it’s just not always perfect yeah I was just confused because even after speaking with Miss

mccreddy the email that I got from Miss tubins was that you know complete the application online once

you receive the application I will call you and I never received the phone call I just got the auto generated

email again so I think it’s just I you know I'm not expecting a company um you know the confusion so

no worries okay let’s let’s uh let’s fix this and let’s see what’s welcome check out some of those other

care manager positions because they're all traveling well yeah I mean if you if you wanted to you know

just go down that road I want to find out more about this regulatory position as a matter of fact I recall

with her well actually it started five minutes ago okay all right all right

        I appreciate your call Mr. smith I'm not going to keep you on the line so I will check it out and

we can circle back I'll have an email out to you by the morning and uh perfection is the enemy of good I

think that was voltaire that was the favorite one so hang in there very good quote I like that one uh I will



                                                                                               13
       Case 1:21-cv-06512-RA Document 5-1 Filed 08/02/21 Page 14 of 14




talk to you in the morning you have a good evening if you need anything in the meantime this is my cell

feel free to give me a call same all right thank you Mr. smith have a good day thanks please call me chris

thanks patrick you

English (auto-generated by Youtube)




                                                                                            14
